DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the substitution of Rodrigues Collimating lens with Moffat’s reflector would be improper and make the device inoperable.  Examiner disagrees, Moffat in Para 51 states “As shown in Fig. 5B, the radiation source 512 can emit energy (e.g. UV light as indicated by the solid lines), and at least some of the energy can contact the reflector 536 before exiting the radiation assembly 510a”.  Moffat states that only some of the energy can contact the reflector which means that some of the energy does not contact the reflector and travels in a forward direction.  So, a substitution of Rodrigues Collimating lens would indeed encounter the radiation source moving in a forward direction and thru its collimating lens as it would be positioned between the radiation source and the irradiation zone as stated in Claim 1.  Rodrigues Collimating lens would indeed be able to be substituted for Moffat’s collimating reflector and still perform in its intended purpose as the lens would still have radiation that would pass thru the lens. Moffat’s depiction of reflected radiation is show casing a portion of the emitted radiation but not all the radiation as Moffat states when he mentions “some of the 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Examiner merely cited the applicant’s specification to show that it is known in the art that collimating features are evident in both lens and reflector applications and because the applications yield similar results in collimating radiation it is known to use them in substitution or in combination together.  
.  
In response to applicant's argument that Hansmann is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hansmann is directed toward the use of particle beam radiation therapy, targeted for use on a human subject and in essence human skin.  Applicants system also deals with radiation therapy that is targeted at a human subject and human skin, thus Hansmann and Moffat are within the same field of endeavors involved in the use of Radiation Therapy as a treatment for a human subject and would be considered analogous art.  
Applicant argues Hansmann’s Collimator would not improve Moffat’s beam quality and concentration due to the introduction of Hansmann’s Collimator including an addition aperture.  Examiner disagrees, Examiner introduces Hansmann to teach the use of a Collimator and the teachings of Hansmann’s are not bodily incorporated but only reliant on the structure.   Hansmann is solely introduced to modify Moffat in disposing a collimator downstream from the spreader and is not relied upon for any other teachings.  Collimators inherently would deliver UV radiation with a high degree of uniformity across the irradiation zone once the radiation passed thru the Collimator just as the Collimator within the applicant’s system would function.  Thus, the use of an optionally added aperture In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hansmann uses the inherent properties of a collimator to help concentrate and direct radiation towards a subject.  As is known in the art a collimator is universally used to direct beams of particles, waves, and radiation usually from a source towards a specific direction (Hansmann Para 5) usually a target in a parallel beam pattern.  Collimators are universally used to help uniformly direct particles, which inherently improves beam quality and helps concentrate a beam towards a subject.  Modifying Moffat with a collimator downstream of a spreader as taught by Hansmann would inherently improve Moffat’s beam quality. 
Amended elements of claim 14 and 28 entail the same amended elements found within Claim 1 and are addressed above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-10, 14-15, 17-19, 21-22, 24, 27-34, 36 are rejected under 35 U.S.C. 103 as being patentable over Moffat (US Publication No. 2013/0172963) in view of Rodrigues (US Publication No. 2015/0165229) and Hansmann (US Publication No. 2009/002071) and Searfoss(US Patent No. 5265598).  

Regarding Claim 1, Moffat teaches a phototherapeutic system (Moffat, Fig 5a - #500), comprising: a housing at least partially defining an irradiation zone (Moffat, Fig 5a – Housing #532, Irradiation Zone #534), wherein the irradiation zone is configured to accommodate at least a portion of a torso of a human subject (Moffat, Para 0048 “The base 532 and the columns 530 together define an irradiation zone in which a human patient can be exposed to focused UVB energy emitted by the radiation assemblies 510a.”); an ultraviolet (UV) radiation source configured to direct UV radiation in a forward direction along a radiation path extending from the radiation source to the irradiation zone; 
Moffat fails to teach, a collimating lens disposed along the radiation path downstream from the radiation source to increase collimation of the UV radiation passing through the collimating lens, the collimating lens positioned between the radiation source and the irradiation zone; a spreader disposed along the radiation path downstream from the filter, and a collimator disposed along the radiation path downstream from the spreader to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a high degree of uniformity across the irradiation zone, wherein, when the torso is within the irradiation zone, the collimator is configured to expose a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the UV radiation source and the torso.  
Rodrigues teaches, “collimating lens disposed along the radiation path downstream from the radiation source to increase collimation of the UV radiation passing through the collimating lens, the collimating lens positioned between the radiation source and the irradiation zone” (Para 87, “In order to achieve quite homogeneous spreading, the equipment 1 uses one or more opaque collimating lenses 3 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to substitute the collimating reflector as taught by Moffat, with a collimating lens as taught by Rodrigues, since such a modification would provide the predictable result of achieving the desired homogenous field of radiation toward the target subject.  
Searfoss teaches, a spreader disposed along the radiation path downstream from the filter, (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 16, 16a is subsequently filtered through narrow band pass filters 19 arranged on filter discs 18, 18a, the rotation of which selectably alters the radiation directed towards the observer's eyes.  Servo motors 20, 
20a rotate discs 18, 18a in response to a signal generated by controller 36 and received via conduits 21, 21a. Radiation passing through the selected filter is subsequently diffused in diffusers (spreader) 22, 22a.”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by Moffat, with a spreader disposed along the radiation path downstream from the filter, as taught by Searfoss, since such a modification would provide the predictable result of achieving the desired homogenous field of radiation toward the target subject.  
 Hansmann teaches that, a collimator disposed along the radiation path downstream from the spreader to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by Moffat, with placing a collimator downstream of the spreader to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a high degree of uniformity across the irradiation zone, wherein, when the torso is within the irradiation zone, the collimator is configured to expose a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the UV radiation source and the torso, as taught by Hansmann, since such a modification would provide the predictable result of improving the quality and concentration of the radiation path towards the target subject.  

Regarding Claim 2, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein: the radiation source is configured to direct at least partially collimated UV radiation along the radiation path; (Rodrigues Para 86-87, Moffat, Fig 5A - Para 0051, “In the illustrated embodiment, the reflector 536 is curved around the radiation source 512 such that the light emitted by the radiation source 512 collaminates upon contact with the reflector 536.  The collaminated beam of light can then travel forward toward the filter 538, and pass through the filter 538 at the same angle of incidence (e.g., 0.degree.) to provide substantially uniform filtering of the light. ”), the spreader decreases collimation of UV radiation from the radiation source; (A spreader necessarily decreases the collimation of the UV Radiation in order to spread the light.), and the collimator increases 

Regarding Claim 4, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein the housing at least partially defines a walk-in booth, and wherein the irradiation zone is within the booth (Moffat, Fig 1A, 1B, Para 0020, “the apparatus 100 can include a housing 102 having one or more sidewalls 104 and a door 108 that define a chamber or interior space 106 configured to accommodate a user (e.g., a human patient).  The housing 102 can carry a plurality of focused UVB radiation assemblies 110 that direct focused UVB radiation generally toward the interior space 106 or an irradiation zone in which the user can be exposed to focused UVB radiation.”). 

Regarding Claim 5, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein the filter is configured to preferentially permit passage of UV radiation at a wavelength of about 297 nm relative to UV radiation at wavelengths greater than 304 nm or less than 292 nm, (Moffat, Para 0055, “The filter 538 can be a narrow pass filter that prevents UVB radiation outside of a predetermined bandwidth from passing through the filter 538.  For example, the filter 538 can at least substantially block UVB radiation outside of a 10 nm spectrum centered at about 297 nm (i.e., about 292-302 nm).  In other embodiments, the filter 538 can at least substantially block UVB radiation outside of a narrower bandwidth (e.g., a 6 nm spectrum, an 8 nm spectrum, etc.), a wider bandwidth (e.g., a 12 nm spectrum), and/or the spectrum can be centered around another suitable UVB wavelength (e.g., 298 nm, 300 nm, 302 nm, etc.).”). 

Regarding Claim 7, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein the radiation source includes: a concentrated source at 

Regarding Claim 8, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 7 wherein the concentrated source is an arc lamp, (Moffat, Para 0025, “In selected embodiments, the UV radiation source 112 includes one or more high intensity discharge ("HID") lamps, such as a metal-halide lamp that generates light by producing an electric arc through a gaseous mixture between electrodes 113 in an arc tube 115.”). 

Regarding Claim 9, Moffat in view of Rodrigues, Hansmann and Searfoss, the phototherapeutic system of claim 1 wherein the radiation source includes: a concentrated source at which UV radiation is generated (Moffat Fig 5A – UV Radiation Source – 512, Collimating Reflector – 536, Para 0051).  

Regarding Claim 10, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic system of claim 9 wherein the concentrated source is a light-emitting diode, (Moffat, Para 0025 “For example, the radiation source 112 can include a plurality of light emitting diodes (LEDs).”).  

Regarding Claim 14, Moffat teaches a phototherapeutic system (Moffat, Fig 5A - #500), comprising: a housing at least partially defining an irradiation zone (Moffat, Fig 5a – Housing #532, Irradiation Zone #534), wherein the irradiation zone is configured to accommodate at least a torso of a human subject; (Moffat, Para 0048, “The base 532 and the columns 530 together define an irradiation 
Moffat fails to teach, a first/second collimating lens positioned downstream of the first/second concentrated source to increase collimation of the UV radiation generated at the first concentrated 
Rodrigues teaches, a first/second collimating lens positioned downstream of the first/second concentrated source, the first/second collimating lens positioned between the radiation source and the irradiation zone, to increase collimation of the UV radiation generated at the first concentrated source, wherein the UV radiation passes through the first/second collimating lens along a radiation path extending from the first/second concentrated source downstream to a skin surface of the human subject within the irradiation zone (Para 87, “In order to achieve quite homogeneous spreading, the equipment 1 uses one or more opaque collimating lenses 3 positioned adjacent to the high-intensity LEDs 5 in the direction of brightness/irradiation emitted, which provide much greater uniformity with respect to the lenses used at present, which is corroborated by FIGS. 1 and 3.  Preferably, one uses a single opaque collimating lens 3, just as illustrated in FIG. 8.  However, it is evident that other solutions 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to substitute the collimating reflector as taught by Moffat, with a collimating lens as taught by Rodrigues, since such a modification would provide the predictable result of achieving the desired homogenous field of radiation toward the target subject.  
Searfoss teaches, spreaders disposed along the radiation path downstream from the radiation source, (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 16, 16a is subsequently filtered through narrow band pass filters 19 arranged on filter discs 18, 18a, the rotation of which selectably alters the radiation directed towards the observer's eyes.  Servo motors 20, 20a rotate discs 18, 18a in response to a signal generated by controller 36 and received via conduits 21, 21a. Radiation passing through the selected filter is subsequently diffused in diffusers 22, 22a.”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by Moffat, with spreaders disposed along the radiation path downstream from the radiation source, as taught by Searfoss, since such a modification would provide the predictable result of achieving the desired homogenous field of radiation toward the target subject.  
Hansmann teaches a first collimator disposed along the first radiation path downstream from the first spreader to collimate the UV radiation across a first portion of the irradiation zone and deliver the UV radiation with a high degree of uniformity across the first portion of the irradiation zone; and a second collimator disposed along the second radiation path downstream from the second spreader to collimate the UV radiation across a second portion of the irradiation zone and deliver the UV radiation 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by Moffat, with placing collimators disposed along the radiation path downstream from the spreader as taught by Hansmann, since such a modification would provide the predictable result of improving the quality and concentration of the radiation path towards the target subject.  
 
Regarding Claim 15, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 14 wherein: the first and second radiation sources are configured to direct at least partially collimated UV radiation along the first and second radiation paths, respectively;(Moffat, Fig 5A - Para 0051, “In the illustrated embodiment, the reflector 536 is curved around the radiation source 512 such that the light emitted by the radiation source 512 collaminates upon contact with the reflector 536.  The collaminated beam of light can then travel forward toward the filter 538, and pass through the filter 538 at the same angle of incidence (e.g., 0.degree.) to provide substantially uniform filtering of the light.”), the first and second spreaders decreases collimation of UV radiation from the first and second radiation sources, respectively; (A spreader would necessarily decrease the collimation of the UV Radiation, in order to spread the light),  and the first and second collimators increase collimation of UV radiation from the first and second radiation sources (A collimator would necessarily increase the collimation of the UV Radiation).

Regarding Claim 17, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic system of claim 14 wherein the housing at least partially defines a walk-in booth, and wherein the irradiation zone is within the booth, (Moffat, Fig 1A, 1B, Para 0020, “the apparatus 100 can include a housing 102 having one or more sidewalls 104 and a door 108 that define a chamber or interior space 106 configured to accommodate a user (e.g., a human patient).  The housing 102 can carry a plurality of focused UVB radiation assemblies 110 that direct focused UVB radiation generally toward the interior space 106 or an irradiation zone in which the user can be exposed to focused UVB radiation.”). 


Regarding Claim 18, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic system of claim 14 wherein: the first UV radiation assembly includes a first filter disposed along the first radiation path downstream from the first radiation source (Moffat, Fig 5A – Filter #538, Para 0051 “As shown in Fig. 5a, each radiation assembly 510a can include a UV radiation source 512, a reflector 536 partially surrounding the radiation source 512, and an optical filter 538 forward of the radiation source 512”), and upstream from the first spreader; (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 16, 16a is subsequently filtered through narrow band pass filters 19 arranged on filter discs 18, 18a, the rotation of which selectably alters the radiation directed towards the observer's eyes.  Servo motors 20, 20a rotate discs 18, 18a in response to a signal generated by controller 36 and received via conduits 21, 21a. Radiation passing through the selected filter is subsequently diffused in diffusers 22, 22a.”), and the second UV radiation assembly includes a second filter disposed along the second radiation path downstream from the second radiation source (Moffat, Fig 5A – Filter #538, Para 0051 “As shown in Fig. 5a, each radiation assembly 510a can include a UV radiation source 512, a reflector 536 partially surrounding the radiation 

Regarding Claim 19, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic system of claim 18 wherein the first and second filters are configured to preferentially permit passage of UV radiation at a wavelength of about 297 nm relative to UV radiation at wavelengths greater than 304 nm or less than 292 nm, (Moffat, Para 0055, “The filter 538 can be a narrow pass filter that prevents UVB radiation outside of a predetermined bandwidth from passing through the filter 538.  For example, the filter 538 can at least substantially block UVB radiation outside of a 10 nm spectrum centered at about 297 nm (i.e., about 292-302 nm).  In other embodiments, the filter 538 can at least substantially block UVB radiation outside of a narrower bandwidth (e.g., a 6 nm spectrum, an 8 nm spectrum, etc.), a wider bandwidth (e.g., a 12 nm spectrum), and/or the spectrum can be centered around another suitable UVB wavelength (e.g., 298 nm, 300 nm, 302 nm, etc.).”). 

Regarding Claim 21, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic system of example 14 wherein the first radiation assembly includes –a first collimating reflector configured to reflect UV radiation generated at the first concentrated source and thereby increase collimation of the UV radiation generated at the first concentrated source; (Moffat, Fig 5A – UV Radiation Source – 512, Collimating Reflector – 536, Para 0051) and the second radiation assembly 


Regarding Claim 22, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 21 wherein the first and second concentrated sources are respective arc lamps, (Moffat, Para 0025, “In selected embodiments, the UV radiation source 112 includes one or more high intensity discharge ("HID") lamps, such as a metal-halide lamp that generates light by producing an electric arc through a gaseous mixture between electrodes 113 in an arc tube 115.”). 

Regarding Claim 24, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic system of claim 14 wherein the first and second concentrated sources are respective light-emitting diodes, (Moffat, Para 0025 “For example, the radiation source 112 can include a plurality of light emitting diodes (LEDs).”). 

Regarding Claim 27, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic system of claim 14 wherein the first and second radiation assemblies are configured to provide UV radiation to the irradiation zone via opposite respective sides of the irradiation zone, (Moffat, Fig 5a, #530a – First Assembly, #530b – Second Assembly, Para 0049). 

Regarding claim 28, Moffat teaches a phototherapeutic method, comprising: generating the UV radiation at a concentrated source, wherein the UV radiation is directed in a forward direction toward an irradiation zone; refracting the UV radiation generated at the concentrated source with a collimating reflector positioned downstream of the concentrated source to increase collimation of the UV radiation 
Moffat fails to teach refracting the UV radiation generated at the concentrated source with a collimating lens positioned downstream of the concentrated source to increase collimation of the UV radiation generated at the concentrated source wherein the collimating lens is positioned between the concentrated source and the irradiation zone, wherein the UV radiation passes through the collimating lens, spreading the filtered UV radiation and increasing the collimation of spread UV radiation to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a high degree of uniformity across the irradiation zone wherein, when the torso is within the irradiation zone, the collimation exposes a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the concentrated source and the torso. 
Rodrigues teaches, refracting the UV radiation generated at the concentrated source with a collimating lens positioned downstream of the concentrated source to increase collimation of the UV radiation generated at the concentrated source, wherein the collimating lens is positioned between the concentrated source and the irradiation zone, wherein the UV radiation passes through the collimating 
 It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to substitute the collimating reflector as taught by Moffat, with a collimating lens as taught by Rodrigues, since such a modification would provide the predictable result of achieving the desired homogenous field of radiation toward the target subject.  
Searfoss teaches, spreading the filtered UV radiation (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 16, 16a is subsequently filtered through narrow band pass filters 19 arranged on filter discs 18, 18a, the rotation of which selectably alters the radiation directed towards the observer's eyes.  Servo motors 20, 20a rotate discs 18, 18a in response to a signal generated by controller 36 and received via conduits 21, 21a. Radiation passing through the selected filter is subsequently diffused in diffusers 22, 22a.”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic method as taught by Moffat, with spreading the filtered UV radiation, as taught by Searfoss, since such a modification would provide the predictable result of achieving the desired homogenous field of radiation toward the target subject.  
Hansmann teaches, increasing the collimation of spread UV radiation to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a high degree of uniformity across 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic method as taught by Moffat, with increasing collimation of spread UV radiation as taught by Hansmann, since such a modification would provide the predictable result of improving the quality and concentration of the radiation path towards the target subject.  

Regarding Claim 29, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic method of claim 28 wherein: spreading the filtered UV radiation includes spreading the filtered UV radiation and thereby decreasing collimation of filtered UV radiation, (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 16, 16a is subsequently filtered through narrow band pass filters 19 arranged on filter discs 18, 18a, the rotation of which selectably alters the radiation directed towards the observer's eyes.  Servo motors 20, 20a rotate discs 18, 18a in response to a signal generated by controller 36 and received via conduits 21, 21a. Radiation passing through the selected filter is subsequently diffused in diffusers 22, 22a.”). 

Regarding Claim 30, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic method of claim 28, further comprising reflecting the UV radiation toward the skin surface of the subject, (Moffat, Para 0048, “When a user (e.g., a human patient) stands on or is otherwise positioned at the central portion 534 of the base 532, the radiation assemblies 510a can irradiate the user's skin to stimulate vitamin D production in the skin during a phototherapy session.”).

Regarding Claim 31, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic method of claim 28, further comprising receiving the subject at a walk-in booth, and directing the UV radiation along the radiation path while the subject is within the booth, (Moffat, Para 0020, “the apparatus 100 can include a housing 102 having one or more sidewalls 104 and a door 108 that define a chamber or interior space 106 configured to accommodate a user (e.g., a human patient).  The housing 102 can carry a plurality of focused UVB radiation assemblies 110 that direct focused UVB radiation generally toward the interior space 106 or an irradiation zone in which the user can be exposed to focused UVB radiation.”). 

Regarding Claim 32, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic method of claim 28 wherein filtering the UV radiation includes preferentially permitting passage of UV radiation at a wavelength of about 297 nm relative to UV radiation at wavelengths greater than 304 nm or less than 292 nm, (Moffat, Para 0055, “The filter 538 can be a narrow pass filter that prevents UVB radiation outside of a predetermined bandwidth from passing through the filter 538.  For example, the filter 538 can at least substantially block UVB radiation outside of a 10 nm spectrum centered at about 297 nm (i.e., about 292-302 nm).  In other embodiments, the filter 538 can at least substantially block UVB radiation outside of a narrower bandwidth (e.g., a 6 nm spectrum, an 8 nm spectrum, etc.), a wider bandwidth (e.g., a 12 nm spectrum), and/or the spectrum can be centered around another suitable UVB wavelength (e.g., 298 nm, 300 nm, 302 nm, etc.).”). 

Regarding Claim 33, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic method of claim 28 further comprising: reflecting the UV radiation generated at the concentrated source to direct the UV radiation along the radiation path, (Moffat, Fig 5A - Para 0051, “In the illustrated embodiment, the reflector 536 is curved around the radiation source 512 such that the 

Regarding Claim 34, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic method of claim 28 wherein generating the UV radiation includes generating the UV radiation at an arc lamp, (Moffat, Para 0025, “In selected embodiments, the UV radiation source 112 includes one or more high intensity discharge ("HID") lamps, such as a metal-halide lamp that generates light by producing an electric arc through a gaseous mixture between electrodes 113 in an arc tube 115.”). 

Regarding Claim 36, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic method of claim 28 wherein generating the UV radiation includes generating the UV radiation at a light-emitting diode, (Moffat, Para 0025 “For example, the radiation source 112 can include a plurality of light emitting diodes (LEDs).”). 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat (US Publication No. 2013/0172963) in view of Rodrigues (US Publication No. 2015/0165229), Hansmann (US Publication No. 2009/002071) and Searfoss (US Patent No. 5265598) as applied to the claims above, and further in view of Kilburn (US Patent No. 7638780). 

Regarding Claim 3, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic system of claim 1, but does not include wherein the radiation path includes a fold downstream from the spreader and upstream from the collimator, and wherein the system further comprises a folding reflector configured to define the fold.

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with the radiation path includes a fold downstream from the spreader and upstream from the collimator, and wherein the system further comprises a folding reflector configured to define the fold as taught by Kilburn, since such a modification would provide the predictable result of creating a radiation path that is more efficiently directed towards the subject while also increasing the quality and concentration of the radiation path.   

Regarding Claim 16, Moffat in view of Rodrigues, Hansmann and Searfoss teaches, the phototherapeutic system of claim 14, but does not disclose wherein the first radiation path includes a first fold downstream from the first spreader and upstream from the first collimator; the second radiation path includes a second fold downstream from the second spreader and upstream from the second collimator; the first UV radiation assembly includes a first folding reflector configured to define the first fold; and the second UV radiation assembly includes a second folding reflector configured to define the second fold.
Kilburn teaches wherein the first radiation path includes a first fold downstream from the first spreader and upstream from the first collimator; (Kilburn, Fig 1, Col 13 Line 64 – Col 14 Line 32, “FIG. 1 is a representation of a system to combine two light paths into a single path, by utilizing fold mirrors, a combining mirror… belt by vacuum generated by the lower chamber (31) exhaust vacuum supply (32). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with radiation paths to include  folds downstream from the spreaders and upstream from the collimators; and the UV radiation assemblies to include folding reflectors configured to define the folds as taught by Kilburn, since such a modification would provide the predictable result of creating a radiation path that is more efficiently directed towards the subject while also increasing the quality and concentration of the radiation path.  

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat (US Publication No. 2013/0172963) in view of Rodrigues (US Publication No. 2015/0165229), Hansmann (US Publication No. 2009/002071) and Searfoss (US Patent No. 5265598) as applied to the claims above, and further in view of Gentry (US Publication No. 2009/0134345). 

Regarding Claim 6, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein the filter includes a film, (Moffat, Para 0056 – “As shown in Fig. 5B, the filter 538 can include a substrate 542(e.g., glass, plastic, etc.) and at least one interference coating 544 can be sprayed onto the substrate 542 using methods known to those skilled in the art … the substrate 542 or the coating 544 can alone provide suitable filtering of light outside of the predetermined spectrum.” Coating is understood to be a type of film.)
A modified Moffat fails to teach, filter carried by the spreader at an upstream surface of the spreader.
Gentry teaches, filter carried by the spreader at an upstream surface of the spreader (Gentry, Para 0041 “This beam 22 may be received by a range shifter 23 or range spreader 24 or these functions may be implemented electronically by control of the acceleration provided by the DWPA possibly with a filter/spreader 25 adjusting the weighting of a beam of energy swept protons.” The combination filter/spreader indicates that the spreader is carrying the filter with the filter being at the upstream surface.) 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with carried by the spreader at an upstream surface of the spreader as taught by Gentry, since such a modification would provide the predictable result of increasing the quality and concentration of the radiation path by first passing thru a filter and then thru a spreader.  

Regarding Claim 20, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 18 wherein the first filters includes a film, (Moffat, Para 0056 – “As shown in Fig. 5B, the filter 538 can include a substrate 542(e.g., glass, plastic, etc.) and at least one 
A modified Moffat fails to teach, first filter carried by the first spreaders at an upstream surface of the first spreader; second filter carried by the second spreaders at an upstream surface of the second spreader.  
Gentry teaches, first filter carried by the first spreader at an upstream surface of the first spreader, (Gentry, Para 0041 “This beam 22 may be received by a range shifter 23 or range spreader 24 or these functions may be implemented electronically by control of the acceleration provided by the DWPA possibly with a filter/spreader 25 adjusting the weighting of a beam of energy swept protons.” The combination filter/spreader indicates that the spreader is carrying the filter with the filter being at the upstream surface.); second filter carried by the second spreader at an upstream surface of the second spreader, (Gentry, Para 0041 “This beam 22 may be received by a range shifter 23 or range spreader 24 or these functions may be implemented electronically by control of the acceleration provided by the DWPA possibly with a filter/spreader 25 adjusting the weighting of a beam of energy swept protons.” The combination filter/spreader indicates that the spreader is carrying the filter with the filter being at the upstream surface.) 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, .  

Claims 11, 13, 25, 26, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat (US Publication No. 2013/0172963) in view of Rodrigues (US Publication No. 2015/0165229), Hansmann (US Publication No. 2009/002071) and Searfoss (US Patent No. 5265598) as applied to the claims above, and further in view of Williamson (US Publication No. 2011/0229056). 

Regarding Claim 11, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein the spreader (Searfoss, Fig. 1 Col 5 Lines 34-43), but does not disclose, includes an array of lenslets.
Williamson teaches, includes an array of lenslets with a flat upstream surface (Williamson, Para 13, “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets commonly referred to as the first "fly's eye".  The irradiance distribution of the radiation that is directed to the first lenslet array 112 is shown in FIG. 1b.  Essentially, that irradiance distribution at the first lenslet array 112 looks like a single image in a predetermined direction.”). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with the spreader includes an array of lenslets with a flat upstream surface as taught by Williamson, since such a modification would provide the predictable result of improving the uniformity of the radiation path.  

Regarding Claim 13, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 11 wherein the array of lenslets is a first array of lenslets (Williamson Para 13), and wherein the spreader (Searfoss, Fig. 1 Col 5 Lines 34-43) but does not disclose, includes a second array of lenslets spaced apart from the first array of lenslets along the radiation path.
Williamson teaches, includes a second array of lenslets spaced apart from the first array of lenslets along the radiation path (Williamson, Fig 1, Para 13 “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets commonly referred to as the first "fly's eye".  The irradiance distribution of the radiation that is directed to the first lenslet array 112 is shown in FIG. 1b.  Essentially, that irradiance distribution at the first lenslet array 112 looks like a single image in a predetermined direction.  The radiation from the first lenslet array 112 is focused at a second lenslet array 114 (commonly referred to as the second "fly's eye"), which together with lens 116 (commonly referred to as the condenser lens) produces overlapping images of the lenslets of the first array 112.  FIG. 1c shows the irradiance distribution produced on the second lenslet array 114.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with, and wherein the spreader includes a second array of lenslets spaced apart from the first array of lenslets along the radiation path as taught by Williamson, since such a modification would provide the predictable result of improving the uniformity of the radiation path.
	
Regarding Claim 25, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic system of claim 14 wherein the first and second spreaders (Searfoss, Fig. 1 Col 5 Lines 34-43) but does not disclose, include respective array of lenslets.
Williamson teaches, include respective array of lenslets (Williamson, Para 13 “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with the spreaders include respective arrays of lenslets as taught by Williamson, since such a modification would provide the predictable result of improving the uniformity of the radiation path.
 
Regarding Claim 26, Moffat in view of Rodrigues, Hansmann, Searfoss and Williamson teaches the phototherapeutic system of claim 25 wherein the array of lenslets are first array of lenslets, and wherein the first and second spreaders (Searfoss, Fig. 1 Col 5 Lines 34-43) include respective second arrays of lenslets spaced apart from the corresponding first arrays of lenslets along the corresponding ones of the first and second radiation paths (Williamson, Para 13 “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets commonly referred to as the first "fly's eye".  The irradiance distribution of the radiation that is directed to the first lenslet array 112 is shown in FIG. 1b.  Essentially, that irradiance distribution at the first lenslet array 112 looks like a single image in a predetermined direction.  The radiation from the first lenslet array 112 is focused at a second lenslet array 114 (commonly referred to as the second "fly's eye"), which together with lens 116 (commonly referred to as the condenser lens) produces overlapping images of the lenslets of the first array 112.  FIG. 1c shows the irradiance distribution produced on the second lenslet array 114.”).  

Regarding Claim 37, Moffat in view of Rodrigues, Hansmann and Searfoss teaches the phototherapeutic method of claim 28 wherein spreading the filtered UV radiation includes refracting the filtered UV radiation (Moffat Para 0051) but does not disclose, at an array of lenslets. 
Williamson teaches, at an array of lenslets (Williamson, Para 13 “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets commonly referred to as the first "fly's eye".  The irradiance distribution of the radiation that is directed to the first lenslet array 112 is shown in FIG. 1b.  Essentially, that irradiance distribution at the first lenslet array 112 looks like a single image in a predetermined direction.  The radiation from the first lenslet array 112 is focused at a second lenslet array 114 (commonly referred to as the second "fly's eye"), which together with lens 116 (commonly referred to as the condenser lens) produces overlapping images of the lenslets of the first array 112.  FIG. 1c shows the irradiance distribution produced on the second lenslet array 114.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic method as taught by a modified Moffat, with at an array of lenslets as taught by Williamson, since such a modification would provide the predictable result of improving the uniformity of the radiation path.


Regarding Claim 38, Moffat in view of Rodrigues, Hansmann and Searfoss teaches all the phototherapeutic method of claim 28 wherein spreading the filtered UV radiation includes: refracting the filtered UV radiation (Moffat Para 0051), and refracting the filtered UV radiation (Moffat Para 0051), but does not disclose at a first array of lenslets; and at a second array of lenslets spaced apart from the first array of lenslets along the radiation path. 

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic method as taught by a modified Moffat, with at a first array of lenslets; and at a second array of lenslets spaced apart from the first array of lenslets along the radiation path as taught by Williamson, since such a modification would provide the predictable result of improving the uniformity of the radiation path.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moffat (US Publication No. 2013/0172963) in view of Rodrigues (US Publication No. 2015/0165229), Hansmann (US Publication No. 2009/002071), Searfoss (US Patent No. 5265598), and Williamson (US Publication No. 2011/0229056) as applied to the claims above, and further in view of Gentry (US Publication No. 2009/0134345) 

Regarding Claim 12, Moffat in view of Rodrigues, Hansmann, Searfoss and Williamson teaches the phototherapeutic system of claim 11 wherein the array of lenslets has a flat upstream 
	Gentry teaches, overlying the upstream surface of the array of lenslets (Gentry, Para 0041 “This beam 22 may be received by a range shifter 23 or range spreader 24 or these functions may be implemented electronically by control of the acceleration provided by the DWPA possibly with a filter/spreader 25 adjusting the weighting of a beam of energy swept protons.” The combination filter/spreader indicates that the spreader is carrying the filter with the filter being at the upstream surface.)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with overlying the upstream surface of the array of lenslets as taught by Gentry, since such a modification would provide the predictable result of increasing the quality and concentration of the radiation path by first passing thru a filter and then thru an array of lenslets.  

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Moffat (US Publication No. 2013/0172963) in view of Rodrigues (US Publication No. 2015/0165229), Hansmann (US Publication No. 2009/002071) and Searfoss (US Patent No. 5265598) as applied to the claims above, and further in view of Meyer (US Publication No. 2010/0241196). 

Regarding Claim 39, Moffat in view of Rodrigues, Hansmann and Searfoss do not teach, wherein the collimator comprises a Fresnel lens.  
Meyers teaches, wherein the collimator comprises a Fresnel lens (Para 26, “Fresnel lens 214 functions as a collimator in that diverging light rays from a phototherapy device 24 collimate or become 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with the collimator comprises a Fresnel lens as taught by Meyers, since such a modification would provide the predictable result of increasing the quality and concentration of the radiation path by collimating the radiation.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792